NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4445-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

STANLEY FEGGINS, a/k/a
STANLEY J. FEGGIES,

     Defendant-Appellant.
_______________________

                   Submitted January 21, 2021 – Decided February 19, 2021

                   Before Judges Vernoia and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 15-12-0934.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven E. Braun, Designated Counsel, on the
                   brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Mark Niedziela, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Stanley Feggins appeals from an order denying his post-

conviction relief (PCR) petition without an evidentiary hearing.         Having

carefully considered the record, defendant's arguments, and the applicable legal

principles, we affirm.

      An indictment charged defendant and his codefendants, Shaheem Clark

and Jeremy Thomas, with two counts of first-degree robbery, N.J.S.A. 2C:15-

1(a)(1) or (2), and related weapons offenses. The indictment also charged

defendant with resisting arrest and obstruction.

      In December 2016, defendant pleaded guilty to the two counts of first-

degree robbery. During the plea proceeding, the assistant prosecutor reported

that Clark and Thomas gave statements "inculpat[ing] [defendant] as the main

actor in both . . . robberies" and "put[ting] the gun [used in the robberies] in

[defendant's] hand." The assistant prosecutor also explained that the State

planned to move for imposition of an extended term life sentence if defendant

was convicted of the robberies at trial.

      Defendant said he was "sure" he wanted to accept the plea offer and he

"had enough time to talk about it with [his] lawyer." Defendant testified that he

reviewed the written plea form with his counsel and that he was able to read and

understand everything on the form.


                                                                           A-4445-18
                                           2
      Defendant also provided a factual basis supporting his pleas. He testified

that on February 8, 2015, he and his codefendants, while armed with a gun they

"displayed," took "about $290" from the victim. Defendant testified that based

on his review of discovery materials, he did not dispute that the victim of the

robbery was the individual identified by name during his plea colloquy.

      Defendant also admitted his participation in a second robbery on February

8, 2015. He explained that he and his codefendants threatened the victim with

a gun they "displayed," and they took the victim's money, cellphone, and jacket.

Defendant testified he learned the victim's name by reviewing the discovery

provided by the State.

      Defendant's plea agreement with the State initially required that he also

plead guilty to a receiving stolen property offense charged in a second

indictment.   During the plea colloquy, defendant did not admit to facts

supporting a conviction on the charge, and the State agreed to dismiss the charge

at defendant's sentencing on the robbery charges.

      Before accepting defendant's guilty pleas to the robbery charges, the court

questioned defendant. Defendant testified: he was satisfied with his counsel's

advice; his counsel reviewed "the State's evidence with [him]"; he "had enough

time to talk about [his] case with" counsel; and his counsel "answered all [his]


                                                                           A-4445-18
                                       3
questions to [his] satisfaction." He also testified he was not forced or threatened

to plead guilty and that he was pleading guilty because he was guilty of the

robberies. The court accepted defendant's guilty pleas to the robbery charges.

      At defendant's sentencing, the court inquired about a probation officer's

report that defendant "d[id] not wish to maintain his guilty plea." Defendant's

plea counsel informed the court he had conferred with defendant, and that he

inquired whether defendant wished to "vacate" his guilty plea and defendant

"wish[ed] to proceed with the sentence." The court advised defendant he could

either proceed with sentencing or "file a motion to withdraw [his] guilty ple a,"

and the court offered defendant and his counsel an opportunity to confer further.

Following defendant's consultation with his counsel, he confirmed that he was

"sure" he wished to proceed with sentencing, he had "enough time to talk about

this matter with" his counsel, and his counsel had answered all of his questions.

      In accordance with the plea agreement, the court sentenced defendant on

the robberies to concurrent fifteen-year custodial terms subject to the

requirements of the No Early Release Act, N.J.S.A. 2C:43-7.2. On defendant's

direct appeal from his sentences, we affirmed. State v. Feggins, No. A-4564-16

(App. Div. Feb. 8, 2018) (slip op.).




                                                                             A-4445-18
                                        4
         Defendant filed a PCR petition alleging his plea counsel was ineffective .

In his supporting certification, defendant asserted his plea counsel "fail[ed] to

have any meaningful discussions" with him concerning "potential defenses" and

"identifications," and "failed to provide [him] with discovery until after [he]

pled guilty." Defendant asserted he "had difficulty providing a factual basis"

for his pleas to the robbery charges "because [he] did not know what the State

was alleging," and he accepted the plea because his counsel said he would "lose

at trial." Defendant also claimed that during the plea proceeding, the State

referred to "additional evidence" it had against him, but he did not review the

evidence. Defendant acknowledged that during the plea proceeding he said he

"was satisfied with [his] lawyer and . . . was not being pressured," but he

claimed that he "felt [he] had to say that otherwise [his] matters would be set for

trial and [he] would be stuck with a lawyer who did not care to defend [his]

case."

         Defendant also submitted the affidavit of Jeremy Thomas, defendant's

codefendant on the robbery charges. Thomas stated that he implicated defendant

in the commission of the robberies "to seek a favorable sentence" in his own

case. Thomas asserted he lied to the State and to the court during his plea




                                                                             A-4445-18
                                          5
proceeding by implicating defendant in the robberies. 1 Thomas represented that

defendant did not participate in the robberies.

      Following oral argument, the court found defendant failed to sustain his

burden of establishing a prima facie case of ineffective assistance of counsel

under the standard established in Strickland v. Washington, 466 U.S. 668, 687

(1984), and adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 58

(1987). The court detailed defendant's plea and sentencing proceedings, and

found defendant's allegations concerning his attorney's failure to confer with

him, his claimed lack of access to discovery materials, and his assertion he was

pressured to plead guilty were contradicted by the record and defendant's

testimony and statements during the prior proceedings.         The court further

concluded Thomas's affidavit did not constitute credible evidence because it

contradicted Thomas's testimony during his plea proceeding and Thomas had




1
  In its decision on defendant's PCR petition, the court noted that it listened to
the audio record of Thomas's pleas of guilty to the same robbery charges to
which defendant pleaded. The court explained that Thomas testified during his
plea proceeding that defendant participated in both robberies, "demanded
money" from the first victim while armed with a gun, and, while holding a gun,
instructed the second victim "to lay on the ground" during the theft of the
victim's cellphone, jacket, and money. Defendant does not challenge the motion
court's findings concerning Thomas's testimony.
                                                                            A-4445-18
                                        6
been sentenced on the robbery charges and "ha[d] absolutely nothing to lose by

making [the] statements" in his affidavit.

      The court concluded defendant failed to present a prima facie case that his

counsel's performance was deficient and that there is a reasonable probability

that but for his counsel's alleged errors, defendant would have rejected the

State's plea offer and proceeded to trial. The court entered an order denying the

PCR petition without an evidentiary hearing. This appeal followed.

      Defendant offers the following arguments for our consideration.

            POINT I

            TRIAL    DEFENSE   COUNSEL      DENIED
            DEFENDANT EFFECTIVE ASSISTANCE OF
            COUNSEL AS GUARANTEED BY THE SIXTH AND
            FOURTEENTH AMENDMENTS OF THE UNITED
            STATES CONSTITUTION AND ARTICLE I,
            SECTION   10  OF  THE    NEW    JERSEY
            CONSTITUTION.

            POINT II

            THE EXISTENCE OF CUMULATIVE ERROR
            REQUIRES REVERSAL OF THE ORDER DENYING
            POST-CONVICTION    RELIEF   AND    THE
            GRANTING OF AN EVIDENTIARY HEARING.

      We review the legal conclusions of a PCR court de novo. State v. Harris,

181 N.J. 391, 419 (2004). The de novo standard of review also applies to mixed

questions of fact and law. Id. at 420. Where an evidentiary hearing has not been

                                                                           A-4445-18
                                        7
held, it is within our authority "to conduct a de novo review of both the factual

findings and legal conclusions of the PCR court." Id. at 421. We apply these

standards here.

      In Strickland, the Supreme Court adopted a two-pronged test for a

determination of a PCR claim founded on an alleged ineffective assistance of

counsel. 466 U.S. at 687. First, a petitioner must show counsel's performance

"fell below an objective standard of reasonableness" and "counsel made errors

so serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment." Id. at 687-88. Second, a "defendant must

show that the deficient performance prejudiced the defense." Id. at 687. There

must be "a reasonable probability that, but for counsel's unprofessional errors,

the result of the proceeding would have been different." Id. at 694.

      To satisfy the second prong of the Strickland standard where a defendant

seeks to set aside a conviction based on guilty plea, he or she must also

"convince the court that a decision to reject the plea bargain" and "insist on

going to trial" "would have been rational under the circumstances." State v.

Maldon, 422 N.J. Super. 475, 486 (App. Div. 2011) (quoting Padilla v.

Kentucky, 559 U.S. 356, 372 (2010)); see also State v. Nunez-Valdez, 200 N.J.




                                                                           A-4445-18
                                       8
129, 139 (2009).     That determination must be "based on evidence, not

speculation." Maldon, 422 N.J. Super. at 486.

      Defendant argues "he was denied effective assistance of counsel because

he did not truly wish to plead guilty." He also claims the court erred by denying

his request for an evidentiary hearing because "of the lack of meaningful

discussion with defense counsel, prior to pleading guilty." Defendant argues his

counsel had limited discussions with him prior to the entry of his guilty pleas

and "[a]pparently the State had additional evidence which [he] did not have the

opportunity to review, contrary to the representation of the State that all

discovery had been provided." Defendant also claims Thomas's affidavit "sheds

doubt on the whole plea process." Defendant last contends that the PCR court's

purported cumulative errors warrant reversal of his convictions.

      "Although a demonstration of prejudice constitutes the second part of the

Strickland analysis, courts are permitted leeway to choose to examine first

whether a defendant has been prejudiced, and if not, to dismiss the claim without

determining whether counsel's performance was constitutionally deficient."

State v. Gaitan, 209 N.J. 339, 350 (2012) (citations omitted). Here, defendant

failed to present any evidence addressing the second prong of the Strickland

standard.


                                                                           A-4445-18
                                       9
      In his certification providing the alleged facts supporting his PCR petition,

defendant did not demonstrate there is a reasonable probability he would have

rejected the plea offer but for his counsel's alleged errors. See Maldon, 422 N.J.

Super. at 486. Indeed, defendant's certification and brief on appeal do not

include any facts, evidence, or argument addressed to Strickland's second prong.

      Defendant also failed to present any evidence that but for his counsel's

alleged errors, it would have been rational for him to reject the plea offer and

proceed to trial. See ibid. As explained in detail to defendant during the plea

proceeding, his sentencing exposure on the separate first-degree robberies was

forty years, see N.J.S.A. 2C:43-6(a)(1) (providing a sentencing range of ten to

twenty years for a first-degree offense), and, based on his criminal record, the

State intended to move for an extended term sentence of life in prison if

defendant was convicted at trial of the robberies, see N.J.S.A. 2C:44-3(a)

(providing for a discretionary extended term sentence of life imprisonment for

a first-degree offense committed by a persistent offender). Defendant's counsel

negotiated a plea agreement limiting defendant's sentencing exposure on both

robberies to an aggregate fifteen-year custodial term, and the agreement resulted

in the dismissal of the weapons charges, as well as the receiving stolen property

charge in the separate indictment.


                                                                             A-4445-18
                                       10
      In the certification supporting his PCR petition, defendant does not assert

that but for his counsel's alleged errors, it would have been rational for him to

forego the benefits of the plea agreement and proceed to trial. He also does not

offer any evidence supporting such a claim. Without such evidence, defendant

did not satisfy the second prong of the Strickland standard, and, for that reason

alone, the PCR court correctly concluded defendant did not establish a prima

facie case of ineffective assistance of his plea counsel. See Strickland, 466 U.S.

at 687 (explaining a failure to establish both prongs of the Strickland standard

requires the denial of a PCR petition); see also State v. Nash, 212 N.J. 518, 542

(2013) (same).

      Defendant's failure to present evidence satisfying Strickland's second

prong renders it unnecessary to consider defendant's allegations concerning his

counsel's alleged errors. We note only that the PCR court correctly determined

defendant's claims about his attorney's alleged errors are contradicted by the

record of the plea and sentencing proceedings. Defendant asserts his counsel

failed to have meaningful discussions with him, but he testified during the plea

and sentencing proceedings that counsel responded to all of his questions and

he did not need additional time to speak with counsel. Similarly, defendant

argues he did not know what the allegations were against him and he "had


                                                                            A-4445-18
                                       11
difficulty providing a factual basis" to support his pleas, but the record shows

that defendant provided with ease the factual bases establishing his commission

of the two robberies.2 Defendant's claim he was not provided with discovery is

belied by his plea testimony that his attorney reviewed the State's evidence with

him and that he knew the names of the robbery victims based on his review of

the discovery materials. In sum, defendant's PCR petition did not demonstrate

that his counsel's performance was deficient because his claims are founded on

bald assertions that are uniformly contradicted by his testimony and statements

before the plea and sentencing courts. See State v. Cummings, 321 N.J. Super.

154, 170 (App. Div. 1999) (explaining "bald assertions" are insufficient to

sustain a defendant's burden of establishing a prima facie case of

ineffective assistance of counsel under the Strickland standard).

      Defendant also claims he felt pressured to plead guilty because his plea

counsel expressed the opinion that defendant would lose at trial. Offering an

opinion on a defendant's likelihood of success at a criminal trial is a necessary

component of the advice required for a defendant considering whether to accept



2
  Defendant had difficulty providing a factual basis only for the receiving stolen
property charge, and, as a result, the State dismissed that charge. Defendant had
no similar difficulty providing a factual basis for the robbery charges.


                                                                            A-4445-18
                                       12
a plea agreement or proceed to trial. See In re Loring, 73 N.J. 282, 290 (1977)

(holding an attorney has a "duty to advise the client fully, frankly, and truthfully

of all material and significant information"); see also Libretti v. United States,

516 U.S. 29, 50 (1995) (holding defense counsel must "inform a defendant of

the advantages and disadvantages of a plea agreement"); McMann v.

Richardson, 397 U.S. 759, 769-70 (1970) (discussing a defendant's and defense

counsel's need to weigh and discuss the strength of the State's case when a

defendant is deciding whether to plead guilty). The mere fact that defendant's

plea counsel offered such an opinion, without more, does not establish that

counsel's performance was deficient. Defendant offered no evidence the advice

was incorrect, misleading, or deficient in any manner. Defendant therefore

failed to satisfy his burden of establishing the first prong of the Strickland

standard; he did not demonstrate his counsel's advice "fell below an objective

standard of reasonableness." Strickland, 466 U.S. at 688.

      We also reject defendant's reliance on Thomas's affidavit. The affidavit

was provided in May 2018, three months after we affirmed defendant's sentence

on his direct appeal. See Feggins, No. A-4564-16, slip op.

       The information available at the time defendant pleaded was that Thomas

had given a statement to the police and had testified at his own plea proceeding


                                                                              A-4445-18
                                        13
that defendant participated in the robberies and wielded the gun used to threaten

the victims in both. The submission of Thomas's affidavit, well after defendant's

plea and our affirmance of his sentence on appeal, does not support defendant's

singular claim that his plea counsel was ineffective. See Gaitan, 209 N.J. at 350

(explaining the reasonableness of plea counsel's performance is determined

based on the circumstances and professional norms "as of the time of counsel's

conduct" (quoting State v. Castagna, 187 N.J. 293, 314 (2006))).

      To the extent we have not expressly addressed any of defendant's other

arguments, they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-4445-18
                                      14